DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s arguments and amendments filed on 11/16/2022. The finality of the previous Office action has been withdrawn. New rejections based on new grounds are given in this Non-final Office action.
Claim 10 is cancelled. Claims 1-9 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1:
Step 1: The claim recites a computer-implemented method, which belongs to the statutory categories of invention. 
Step 2A Prong One: The claim recites limitations “dividing the power plant capacity into multiple portions; representing a particular portion of the multiple portions of the power plant capacity by a respective one of a plurality of tokens, each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants; assigning the token to a token wallet”. These limitations fall into “certain methods of organizing human activity” group of abstract ideas. The limitations describe a method to create and organize a commercial interaction for the trading of electricity power. The method recited is to use a token to represent a port of electricity power, and to trade the electricity power by trading the power, wherein the token is moving among different token wallet while the right of using the corresponding electricity power is traded. The creating of a method as recited is similar to the “commercial interaction” described in MPEP 2106.04(a)(2)II(B). 
Step 2A Prong Two: The claim also recites additional element “controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants”, which merely links the recited abstract idea into a particular field of use, i.e., the field of trading electricity power produced by a plurality of power plants. Merely linking an abstract idea into a particular field of use does not integrated the abstract idea into a practical application (see MPEP 2106.05(h)).
The claim also recites additional element “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, which is merely a post-solution activity to implement method of the recited abstract idea. It amounts to no more than to implement the recited abstract idea by consuming the electricity power traded according to the abstract idea, therefore, it is at best the equivalent of merely adding the words “apply it” to the recited abstract idea. Mere instructions to apply the judicial exception do not integrate the judicial exception into a practical application (see MPEP 2106.05(f)).
Step 2B: As recited above, the recited additional element “controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants”, merely links the recited abstract idea int a particular field of use. It does not add inventive concept to the claim. As recited above, the recited additional element “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, is at best equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply judicial exceptions do not provide an inventive concept and do not amount to significantly more. 
Therefore, claim 1 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 2 depends on claim 1. Claim 2 recites additional limitation “wherein the assigning of the token takes place by transferring the token to the token wallet, which is one of a plurality of  token wallets”. The recited additional limitation teaches details about the commercial interaction recited in claim 1, and also falls into the “commercial interactions” group of abstract ideas. Therefore, claim 2 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 3 depends on claim 1. Claim 3 recites additional limitation “wherein the assignment of the token to the token wallet is registered in a register configured as a block chain system”. The recited additional limitation teaches details about the commercial interaction recited in claim 1, and also falls into the “commercial interactions” group of abstract ideas. Therefore, claim 3 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 4 depends on claim 1. Claim 4 recites additional limitation “wherein the token fulfills a function of a digital right, the digital right including a decision about a purpose of the portion of the power plant capacity, the purpose including a consumption by an owner, a third party consumption, or a trading”. The recited additional limitation teaches details about the commercial interaction recited in claim 1, and also falls into the “commercial interactions” group of abstract ideas. Therefore, claim 4 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 5 depends on claim 1. Claim 5 recites additional limitation “wherein the token wallet is identified using an identification code of the token wallet”. The recited additional limitation teaches details about the commercial interaction recited in claim 1, and also falls into the “commercial interactions” group of abstract ideas. Therefore, claim 5 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 6 depends on claim 1. Claim 6 recites additional limitation “wherein the token is identified using an identification code of the token”. The recited additional limitation teaches details about the commercial interaction recited in claim 1, and also falls into the “commercial interactions” group of abstract ideas. Therefore, claim 6 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim 7 depends on claim 1. Claim 7 recites additional element “wherein the power plant includes a wind power plant, or a photovoltaic power plant, or a biomass power plant”. The recited additional element merely links the recited abstract idea into a particular field of use, i.e., trading electricity power produced by a plurality of power plants including a wind power plant, or a photovoltaic power plant, or a biomass power plant. It does not integrates the abstract idea into a practical application, and does not provide inventive concept. Therefore, claim 7 is directed to an abstract idea without significantly more, and is not paten eligible. 

Regarding claim 8:
Step 1: The claim recites a non-transitory computer-readable memory medium, which belongs to the statutory categories of invention. 
Step 2A Prong One: The claim recites limitations “dividing the power plant capacity into multiple portions; representing a particular portion of the multiple portions of the power plant capacity by a respective one of a plurality of tokens, each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants; assigning the token to a token wallet”. These limitations fall into “certain methods of organizing human activity” group of abstract ideas. The limitations describe a method to create and organize a commercial interaction for the trading of electricity power. The method recited is to use a token to represent a port of electricity power, and to trade the electricity power by trading the power, wherein the token is moving among different token wallet while the right of using the corresponding electricity power is traded. The creating of a method as recited is similar to the “commercial interaction” described in MPEP 2106.04(a)(2)II(B). 
Step 2A Prong Two: The claim also recites additional element “controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants”, which merely links the recited abstract idea into a particular field of use, i.e., the field of trading electricity power produced by a plurality of power plants. Merely linking an abstract idea into a particular field of use does not integrated the abstract idea into a practical application (see MPEP 2106.05(h)).
The claim also recites additional element “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, which is merely a post-solution activity to implement method of the recited abstract idea. It amounts to no more than to implement the recited abstract idea by consuming the electricity power traded according to the abstract idea, therefore, it is at best the equivalent of merely adding the words “apply it” to the recited abstract idea. Mere instructions to apply the judicial exception do not integrate the judicial exception into a practical application (see MPEP 2106.05(f)).
The claim also recites additional elements “non-transitory computer-readable memory medium” and “computer”, which are recited at high level of generality and amount to no more than implementing the recited abstract idea using the computer and the memory medium. The additional elements are at best equivalent to merely adding the words “apply it” to the judicial exception, and they don’t integrate the judicial exception into a practical application. 
Step 2B: As recited above, the recited additional element “controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants”, merely links the recited abstract idea int a particular field of use. It does not add inventive concept to the claim. As recited above, the recited additional elements “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, “non-transitory computer-readable memory medium” and “computer”, are at best equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply judicial exceptions do not provide an inventive concept and do not amount to significantly more. 
Therefore, claim 8 is directed to an abstract idea without significantly more, and is not paten eligible. 

Regarding claim 9:
Step 1: The claim recites a safety-relevant communication system, which belongs to the statutory categories of invention. 
Step 2A Prong One: The claim recites limitations “dividing the power plant capacity into multiple portions; representing a particular portion of the multiple portions of the power plant capacity by a respective one of a plurality of tokens, each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants; assigning one of the  tokens of the first plurality of tokens to a token wallet in  the register, the register being configured as a block chain system using at least one identification code”. These limitations fall into “certain methods of organizing human activity” group of abstract ideas. The limitations describe a method to create and organize a commercial interaction for the trading of electricity power. The method recited is to use a token to represent a port of electricity power, and to trade the electricity power by trading the power, wherein the token is moving among different token wallet while the right of using the corresponding electricity power is traded. The creating of a method as recited is similar to the “commercial interaction” described in MPEP 2106.04(a)(2)II(B). 
Step 2A Prong Two: The claim also recites additional element “a power plant, which is one of a plurality of power plants”, which merely links the recited abstract idea into a particular field of use, i.e., the field of trading electricity power produced by a plurality of power plants. Merely linking an abstract idea into a particular field of use does not integrated the abstract idea into a practical application (see MPEP 2106.05(h)).
The claim also recites additional element “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, which is merely a post-solution activity to implement method of the recited abstract idea. It amounts to no more than to implement the recited abstract idea by consuming the electricity power traded according to the abstract idea, therefore, it is at best the equivalent of merely adding the words “apply it” to the recited abstract idea. Mere instructions to apply the judicial exception do not integrate the judicial exception into a practical application (see MPEP 2106.05(f)).
The claim also recites additional elements “memory medium” and “computer system”, which are recited at high level of generality and amount to no more than implementing the recited abstract idea using the computer and the memory medium. The additional elements are at best equivalent to merely adding the words “apply it” to the judicial exception, and they don’t integrate the judicial exception into a practical application. 
Step 2B: As recited above, the recited additional element “a power plant, which is one of a plurality of power plants”, merely links the recited abstract idea int a particular field of use. It does not add inventive concept to the claim. As recited above, the recited additional elements “causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned”, “memory medium” and “computer system”, are at best equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply judicial exceptions do not provide an inventive concept and do not amount to significantly more. 
Therefore, claim 9 is directed to an abstract idea without significantly more, and is not paten eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MAYNE (US 2019/0164236 A1, prior art of record, hereinafter as “MAYNE”) in view of Khan (US 2019/0058328 A1, hereinafter as “Khan”). 
Regarding claim 1, MAYNE teaches:
A computer-implemented method for controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants (FIG. 5 and [0020]: MAYNE teaches to tag amounts of electricity produced by a plurality of power plants comprising many individual power plants, such as 1a-1d in FIG. 5), the method comprising:
dividing the power plant capacity into multiple portions ([0071, 0072]: “the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens. …according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy”. MAYNE teaches the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy);
representing a particular portion of the multiple portions of the power plant capacity by a respective one of a plurality of tokens ([0071, 0072]: a token is issued which represents a specific portion/unit of the power capacity);
assigning the token to a token wallet (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet. Assigning the token to the private account/(token wallet) determines the user associated with the private account can use the respective portion of power); and
causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned ([0047, 0055]: the token is a “proof of provenance of energy” which is consumed by the consumer owning the token in its private account/(token wallet). MAYNE also teaches in [0022] that ““The energy tokens related to the units of electricity produced from the renewable sources can be purchased voluntarily by end-users as a way to transparently invest in renewable energy production”. This teaches to voluntarily buy the token before consuming the corresponding electricity).
MAYNE teaches all the limitations of claim except each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants.
However, Khan teaches in an analogous art: 
each of the plurality of credits corresponding to a respective specific one of the plurality of power generators ([0050]: “the users 102A-102N may identify or search one or more suppliers or provider of renewable energy credits (solar credits) via the online trading system 104. Thereafter, the users 102A-102N may purchase the renewable energy credits from the one or more suppliers/providers as per a requirement of the users 102A-102N”. This teaches each of the plurality credits is corresponding to a particular one of the power suppliers).
The credits in Khan are similar to the tokens in MAYNE, wherein they facilitate the trading of power represented by them. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MAYNE based on the teaching of Khan, to make the computer-implemented method wherein each of the plurality of tokens is corresponding to a respective specific one of the plurality of power plants. One of ordinary skill in the art would have been motivated to do this modification since it can help enable the users to purchase the required energy, as Khan teaches in [0050]. 

Regarding claim 2, MAYNE-Khan teach all the limitations of claim 1. 
MAYNE further teaches:
the assigning of the token takes place by transferring the token to the token wallet, which is one of a plurality of  token wallets (10a and 10b in FIG. 3: “if an energy token is bought by an end-user, it is their own private account”, and “if bought by an energy retailer/distributor, the energy token is transferred to their private account”. Different energy consumers have different private accounts/(token wallets)).

Regarding claim 3, MAYNE-Khan teach all the limitations of claim 1. 
MAYNE further teaches:
the assignment of the token to the token wallet is registered in a register configured as a block chain system ([0059]: “a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain”. This teaches the assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system).

Regarding claim 4, MAYNE-Khan teach all the limitations of claim 1. 
MAYNE further teaches:
the token fulfills a function of a digital right, the digital right including a decision about a purpose of the portion of the power plant capacity, the purpose including a consumption by an owner ([0055]: “FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred”. This teaches the energy token transferred to the user-user fulfills a function of a digital right indicating the user-user can consume the portion of energy he/she bought which is associated with the energy token), a third party consumption, or a trading.

Regarding claim 6, MAYNE-Khan teach all the limitations of claim 1. 
MAYNE further teaches:
the token is identified using an identification code of the token (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”).

Regarding claim 7, MAYNE-Khan teach all the limitations of claim 1. 
MAYNE further teaches:
the power plant includes a wind power plant ([0057]: “the energy provision system includes …, a wind farm 1b”), or a photovoltaic power plant ([0057]: “the energy provision system includes …, a solar farm 1c”), or a biomass power plant.

Claim 8 recites a non-transitory computer-readable memory medium storing a computer program causing a computer to perform the operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 8 is also rejected for the same reason recited in the rejection of claim 1.

Regarding claim 9, MAYNE teaches:
A safety-relevant communication system, comprising: 
a power plant, which is one of a plurality of power plants ([0020]: MAYNE teaches a plurality of power plants comprising many individual power plants, such as 1a-1d in FIG. 5); and
a computer system (computing platform 9 in FIG.s 5 and 8) including a computer (processor 61 in FIG. 8) and a memory medium (memory 63 in FIG. 8) maintaining a register (blockchain 63 in FIG. 8), wherein the computer is configured to perform a method ([0070]), the method comprising: 
	dividing a power plant capacity of the power plant into multiple portions ([0071, 0072]: ]: “the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens. …according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy”. MAYNE teaches the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy); 			
	representing each of the portions by a respective token of a first plurality of tokens, the first plurality of tokens being one of multiple pluralities of tokens ([0071, 0072]: a token is issued which represents a specific portion/unit of the power capacity, and there are many tokens to represent multiple ports of the power capacity); 
	assigning one of the  tokens of the first plurality of tokens to a token wallet in  the register (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet. The token accounts are recorded in a blockchain/register), the register being configured as a block chain system ([0059]: The assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system) using at least one identification code (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”); and
	causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned ([0047, 0055]: the token is a “proof of provenance of energy” which is consumed by the consumer owning the token in its private account/(token wallet). MAYNE also teaches in [0022] that ““The energy tokens related to the units of electricity produced from the renewable sources can be purchased voluntarily by end-users as a way to transparently invest in renewable energy production”. This teaches to voluntarily buy the token before consuming the corresponding electricity). 
MAYNE teaches all the limitations of claim except each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants. 
However, Khan teaches in an analogous art: 
each of the plurality of credits corresponding to a specific one of the plurality of power generators ([0050]: “the users 102A-102N may identify or search one or more suppliers or provider of renewable energy credits (solar credits) via the online trading system 104. Thereafter, the users 102A-102N may purchase the renewable energy credits from the one or more suppliers/providers as per a requirement of the users 102A-102N”. This teaches each of the plurality credits is corresponding to a particular one of the power suppliers).
The credits in Khan are similar to the tokens in MAYNE, wherein they facilitate the trading of power represented by them. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MAYNE based on the teaching of Khan, to make the system wherein each of the plurality of tokens is corresponding to a specific one of the plurality of power plants. One of ordinary skill in the art would have been motivated to do this modification since it can help enable the users to purchase the required energy, as Khan teaches in [0050]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAYNE in view of Khan, and in further view of Gilbey (US 2018/0293572 A1, prior art of record, hereinafter as “Gilbey”). 
Regarding claim 5, MAYNE-Khan teach all the limitations of claim 1, but do not explicitly teach the token wallet is identified using an identification code of the token wallet.
However, Gilbey teaches in an analogous art: 
the digital wallet is identified using an identification code of the digital wallet ([0049]: “The user account identifier generally includes data identifying the user account to be used for purposes of administering the user account. The user account identifier can also include data identifying the at least one digital wallet, which comprises the user account. … The data may include a user identification code ….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MAYNE-Khan based on the teaching of Gilbey, to make the computer-implemented method wherein the token wallet is identified using an identification code of the token wallet. One of ordinary skill in the art would have been motivated to do this modification since it can help administer the user account/(wallet), as Gilbey teaches in [0049]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115